
	
		II
		110th CONGRESS
		1st Session
		S. 948
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 21, 2007
			Mr. Lieberman (for
			 himself, Mr. Brownback,
			 Mrs. Clinton, Mr. Durbin, and Mr.
			 Casey) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To amend the Public Health Service Act to
		  authorize funding for the establishment of a program on children and the media
		  within the National Institute of Child Health and Human Development to study
		  the role and impact of electronic media in the development of
		  children.
	
	
		1.Short titleThis Act may be cited as the
			 Children and Media Research
			 Advancement Act or the CAMRA Act.
		2.PurposeIt is the purpose of this Act to enable the
			 National Institute of Child Health and Human Development to—
			(1)examine the role and impact, both positive
			 and negative, of electronic media in children’s and adolescents’ cognitive,
			 social, emotional, physical, and behavioral development; and
			(2)provide for a report to Congress containing
			 the empirical evidence and other results produced by the research funded
			 through grants under this Act.
			3.Research on the role and impact of
			 electronic media in the development of children and adolescentsSubpart 7 of part C of title IV of the
			 Public Health Service Act (42 U.S.C.
			 285g et seq.) is amended by adding at the end the following:
			
				452H.Research on the role and impact of
				electronic media in the development of children and adolescents
					(a)In GeneralSubject to the availability of
				appropriations, the Secretary, acting through the Director of the Institute),
				shall enter into a contract with the National Academy of Sciences, in
				collaboration with the Institute of Medicine or another appropriate entity to
				review, synthesize, and report on research, and establish research priorities,
				regarding the roles and impact of electronic media (including television,
				motion pictures, DVD’s, interactive video games, digital music, the Internet,
				and cell phones) and exposures to such media on youth in the following core
				areas of development:
						(1)CognitiveCognitive areas such as language
				development, attention span, problem solving skills (such as the ability to
				conduct multiple tasks or multitask), visual and spatial skills,
				reading, and other learning abilities.
						(2)PhysicalPhysical areas such as physical
				coordination, diet, exercise, sleeping and eating routines.
						(3)Socio-behavioralSocio-behavioral areas such as family
				activities and peer relationships including indoor and outdoor play time,
				interactions with parents, consumption habits, social relationships,
				aggression, and positive social behavior.
						(b)Research Program
						(1)In generalTaking into account the report provided for
				under subsection (a), the Secretary, acting through the Director, shall,
				subject to the availability of appropriations, award grants for research
				concerning the role and impact of electronic media on the cognitive, physical,
				and socio-behavioral development of youth.
						(2)RequirementsThe research provided for under paragraph
				(1) shall comply with the following requirements:
							(A)Such research shall focus on the impact of
				factors such as media content (whether direct or indirect), format, length of
				exposure, age of youth, venue, and nature of parental involvement.
							(B)Such research shall not duplicate other
				Federal research activities.
							(C)For purposes of such research, electronic
				media shall include television, motion pictures, DVD’s, interactive video
				games, digital music, the Internet, and cell phones.
							(3)Eligible entitiesTo be eligible to receive a grant under
				this subsection, an entity shall—
							(A)prepare and submit to the Director an
				application at such time, in such manner, and containing such information as
				the Director shall require; and
							(B)agree to use amounts received under the
				grant to carry out activities as described in this subsection.
							(c)Reports
						(1)Report to the directorNot later than 15 months after the date of
				the enactment of this section, the report provided for under subsection (a)
				shall be submitted to the Director and to the appropriate committees of
				Congress.
						(2)Report to congressNot later than December 31, 2013, the
				Secretary, acting through the Director, shall prepare and submit to the
				appropriate committees of Congress a report that—
							(A)synthesizes the results of—
								(i)research carried out under the grant
				program under subsection (b); and
								(ii)other related research, including research
				conducted by the private or public sector and other Federal entities;
				and
								(B)outlines existing research gaps in light of
				the information described in subparagraph (A).
							(d)Authorization of
				AppropriationsThere is
				authorized to be appropriated to carry out this section, $10,000,000 for fiscal
				year 2008, $15,000,000 for fiscal year 2009, $20,000,000 for fiscal year 2010,
				$25,000,000 for fiscal year 2011, and $25,000,000 for fiscal year
				2012.
					.
		
